Title: To James Madison from James Monroe, 11 August 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Augt. 11. 1816
        
        I return’d here last night from Loudoun, in rather better health. I shall apply closely to the unfinished business, with which you are acquainted, and after making the best arrangment that circumstances will admit of, in each instance, set out with Mr Rush for your house, which I hope we shall be able to do, the latter end of next week; perhaps on thursday.
        I have just read a letter from Mr Hughes, which gives me much concern. When I saw him, just before I went to Loudoun, I asked him how he meant to dispose of himself? He intimated that he should decline the bar, and had thoughts of entering the assembly of Maryland, but wishd to know, what arrangment had or would be made with Sweden. I stated that Mr Russell, intended, to retire or rather had intimated such an intention, but that he had been requested to remain at Stockholm, at least untill he had form’d a treaty of commerce, & made a new experiment, to obtain indemnity: that he had permission to retire sooner, if his engagments requird it: that it was contemplated to appoint a Secretary of legation to Stockholm, who would act as chargé des affrs., in the absence of Mr Russell, & that if he was desirous of the appointment, I would bring the subject before you, & give him your decision. By his letter, which I have read hastily, he seems to consider the affair as having been already consider’d, and depending on his decision only. I shall write him to day to correct his error, which is the more surprising, because in truth there was no foundation for it, having been pretty guarded, in what I said to him.
        Mr Rush and Mr. Graham, think, that he has better claims on the govt., than his connection, & that his appointment will be better recd. in Maryland; and I am inclined to think that, altho’ there is more of levity in him than is desirable, he is sincere at bottom. Something, I presume, must be done, with Sweden, and if you still think it adviseable to appoint a Secry of legation, I shall be glad to be inform’d to whom you are disposed to give the appointment. It may be added in favor of this gentleman, that his former appointments, will reconcile the public to this one, in preference, to its being conferr’d on a new character. With affectionate respects
        
          Jas Monroe
        
      